Citation Nr: 1713020	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from October 1977 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from determinations from the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board found that TDIU had been raised by the record.  An April 2016 supplemental statement of the case (SSOC) denied entitlement to TDIU.  

In a February 2015 rating decision, the RO denied the Veteran's service connection claim pertaining to sleep apnea.  Later that month, the Veteran submitted a notice of disagreement (NOD) via a VA Form 21-0958.  In April 2016, the RO issued a statement of the case (SOC) and the Veteran subsequently filed a timely substantive appeal.

An October 2016 rating decision denied the Veteran's memory loss service connection claim.  He submitted a timely NOD and the RO issued a SOC in April 2017.  The Veteran has not yet submitted a substantive appeal and this issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for obstructive sleep apnea must be remanded for further evidentiary development.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

A December 2009 VA treatment records documents the Veteran's obstructive sleep apnea.  The Veteran contends that his sleep apnea began during service and has continued since.  Indeed in a statement associated with his substantive appeal, the Veteran indicated that he experienced sleep disturbances while on active duty.  See April 2016 VA Form 9.  The service treatment records are negative for complaints of or a finding of sleep apnea.  Despite this, the Veteran is competent to state what he experienced during service and the Board has no reason to doubt his credibility regarding experiencing sleep disturbances in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand.  See McLendon, supra.

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the service connection sleep apnea claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcome of this service connection claim.  The Board notes that the April 2016 SSOC indicates that the Veteran did not complete the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  As the matter is remanded, the Veteran should be given another opportunity to complete such form.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Ask the Veteran to identify all sources of treatment for sleep apnea since October 2015 (both VA and private). After securing any necessary releases, the RO should obtain these records.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  The electronic file and a copy of this remand, must be reviewed in conjunction with the examination.  The examination report must reflect that these items were reviewed.  The examiner should provide a complete explanation and rationale for any opinion.

For purposes of this examination, the examiner should consider the Veteran's reports of experiencing sleep disturbances to be credible.

For the Veteran's diagnosed obstructive sleep apnea, the examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current sleep apnea disability is (1) etiologically related to or (2) caused by the Veteran's active service.

(b)  Explain the significance of the Veteran's reported history of sleep disturbances, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of sleep disturbances represents an early manifestation of later diagnosed sleep apnea.

4.  Thereafter, the claims on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




